DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted March 5, 2019, July 9, 2020 and June 15, 2021, have been received and considered by the Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cell holders must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein a head of a bolt or a nut is insert-molded in the terminal fixing part”.  This is a product-by-process limitation.  It is unclear as to the process recited in claim 5.  To explain, is the head of the bolt or the nut inserted only, molded only, or both inserted and molded?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oishi et al. (US 2017/0194677).
Regarding claim 1, Oishi et al. teaches an assembled battery comprising: 
a group of cells in which a plurality of cells (Fig. 1), each having electrode terminals (Fig. 1), is stacked (Fig. 1); 
plate-shaped members arranged at ends of the group of cells (end plates 12 and 13; Figs. 1 and 2); and 
cell holders (battery holder 40) arranged between the plate-shaped members and the group of cells (para. [0015]; Figs. 1 and 2),

Regarding claim 2, Oishi et al. teaches an assembled battery wherein the plate-shaped members are end plates (end plates 12 and 13; Figs. 1 and 2).  
Regarding claim 3, Oishi et al. teaches an assembled battery wherein the plate-shaped members are a part of a housing (para. [0027] teaches fixing bolts 63 inserted through the fixing portions 15 of the end plates 12 and 13 are fastened to a wall 66 of the housing 64 functioning as a wall member to couple the battery module 10 to the housing 64; Fig. 1).
Regarding claim 4, Oishi et al. teaches an assembled battery wherein the terminal fixing part has a rectangular shape (Fig. 2). 
Regarding claim 6, Oishi et al. teaches an assembled battery wherein the terminal fixing part is arranged on a cell holder at a position facing an external terminal of one of the cells (Fig. 1 illustrates that at least the side of the terminal fixing part faces an external terminal of one of the cells).  
Regarding claim 7, Oishi et al. teaches an assembled battery wherein the terminal fixing part is arranged at a central portion of the cell holder (Fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (US 2017/0194677).
Regarding claim 5, Oishi et al. is silent regarding an assembled battery wherein a head of a bolt or a nut is insert-molded in the terminal fixing part.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal fixing part of Oishi et al. so that a head of a bolt or a nut is insert-molded in the terminal fixing part in order to prevent losing the bolt or the nut when the assembled battery is exposed to extreme shifts or vibrations.
Claim 5 is considered product-by-process claim as a result of the limitation “wherein a head of a bolt or a nut is insert-molded in the terminal fixing part”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.